Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
McKindley Travis appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Travis v. Sharratt, No. 1:11-cv-00039-TSE-JFA (E.D. Va. filed May 3, 2011 & entered May 5, 2011). We deny Travis’s motions to amend his notice of appeal and his informal opening brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.